DETAILED ACTION
Response to Amendment
Applicant's amendment filed July 23rd, 2021 have been entered. Claims 1, 4, and 8-9 have been amended. Claims 15-20 have been cancelled.

The Section 102/103 rejections made in the Office action mailed May 5th, 2021 have been withdrawn due to Applicant’s amendments and arguments being persuasive.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The closest prior art is that as set forth in the Office action mailed May 5th, 2021.
The discovered prior art does not teach or suggest a glass/glass-ceramic substrate comprising a through via extending from a first surface to a second surface, the via comprising a helium hermetic adhesion layer and a metal connector having a coating thickness as claimed and comprising first, second, and third axial portions extending from the first to the second surface, wherein the second axial portion comprises a waist as claimed and wherein the first and third axial portions comprise a helium hermetic adhesion layer adjacent the first and second surfaces, respectively, wherein the via comprises a first interior portion and a second interior portion comprising a first slope (an angle formed between the interior surface and a respective first and second surface) from the helium hermetic adhesion layer adjacent the first surface to the second interior portion and a second slope between the first interior portion and the waist, respectively, wherein the first and second slopes are different.
While a discontinuous hermetic adhesion layer and differing via slopes from a surface to the waist are available in the prior art, it would not necessarily have been obvious and motivated to one of ordinary skill in the art to combine them with the remaining claim limitations as set forth.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been attached in the PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 11th, 2021